DETAILED ACTION
Summary
This is the Final Office action based on the 16/996108 application response filed 01/27/2022.  
 Claims 1-4 & 6-7 are pending and have been fully considered.
Claim 5 is cancelled.
Parent case 11/763380 and parent case 13/208295 have been allowed. Parent case 14/991987 has been abandoned.
Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
Applicant argues about the Double Patenting rejection and states that a terminal disclaimer was filed. This however is not seen in the case file. The examiner assumes that this missing paperwork was either unintentional, or was not filed electronically and therefore is not seen yet. Either way-the Double Patenting rejection is maintained until the appropriate paperwork is filed and approved by the USPTO. At the point in time when a terminal disclaimer is approved by the USPTO, the Double Patenting rejection will be dropped.
Applicant has instantly amended that an internal standard is added to the compound, and more specifically that the internal standard is ionized, and an internal standard parent and daughter ion is generated. Since all of this, aside from just generally claiming addition of an internal standard, is new to the claim set, a new pieces of prior art is used, and this rejection is made Final due to the instant amendments, which necessitate the new grounds of rejection.
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9234901 and claims 1-21 of U.S. Patent No. 8017403. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim (the instantly claimed mass/charge ratios are inherently or explicitly taught in the claims of the parent cases)…and if not they are made obvious by the double patenting patents:
A method for detecting the presence or amount of pyridoxal 5’-phosphate in a body fluid sample by tandem mass spectrometry, comprising:
 (i)    generating a parent ion of said pyridoxal 5’-phosphate from said purified
sample;
(ii)    generating one or more daughter ions of said parent ion; and
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: What is done with the measured internal standard parent/daughter ions and the measured pyridoxal-5’- phosphate parents/daughter ions to arrive at a final value for the pyridoxal- 5‘ phosphate? How are these two compounds “related”? It this a mental process? As instantly claimed only using the word “related,” it could mean that the internal standard compound is not actually used at all for a determination of pyridoxal 5’phosphate amount, and it is only used as extra solution activity.This is unclear from the claim and correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:




1. Claims 1-4 & 6-7 are rejected under 35 U.S.C. 103(a) as being obvious over MIDTUUN et al. (Clin. Chem., 2005, IDS) (Midttun)(cited on IDS of parent case) in view of STOKVIS in “Stable isotopically labeled internal standards in quantitative bioanalysis using liquid chromatography/ mass spectrometry: necessity or not?” and in further view of NGUYEN in US 20050070023.

	Midttun teaches of "Multianalyte Quantification of Vitamin B6 and B2 Species in the Nanomolar Range in Human Plasma by Liquid Chromatography-Tandem Mass Spectrometry" (Title).
	With respect to Claim 1, Midttun teaches of collecting a plasma sample (page 1208, column 2,  paragraph 5), purification of solvent and sample by HPLC including running the plasma sample into a C8 reversed phase column(analytical column) which is equipped with a C8 guard column (extraction column)(page 1209, column 1, paragraphs 1 & 2 & page 1210, column 2, paragraphs 4-6)(PLP is first retained then eluted out as is the case with reverse phase chromatography), ionizing the sample to result in generation of a parent and daughter ion of pyridoxal 5'-phosphate (PLP)(as is instantly claimed) (page 1206, column 2, paragraph 4) (page 1209, Table 1).  Midttun teaches of the tandem mass spectrometer being outfitted with 
In addition, Midttun teach of using d2-PLP, d3-PL and d8-riboflavin as internal standards for PLP quantification, any compound with a structure close to that of PLP can be used as an internal standard, with 2-hydroxy-6-methlypyridine-3-carboxylic acid being structurally very close and readily available compound. MIDTUUN et al. do not teach of use of the internal standard that would have the claimed parent/daughter ions. From applicant instant PGpub specification the internal standard compound that gives these ions upon ionization is 2-hydroxy-6-methylpyridine-3-carboxylic acid(instant application PG pub paragraph 0024). Though MIDTUUN et al. do not teach of the claimed parent/daughter ions for the internal standard—as instantly claimed, since there is not a specific result/comparison is performed with this internal standard, it merely reads as insignificant extra-solution activity. Further- it would have been obvious to one of ordinary skill in the art to choose a structurally similar internal standard(that has the same functional groups), and one that would not possibly be naturally present in the sample to the compound that which is being detected(in the instance of pyridoxal-5‘phosphate), and what is instantly claimed as the internal standard (2-hydroxy—
STOKVIS et al. specifically teach of a comparison of isotopically labeled internal standards to other types of internal standards for mass spectrometry (abstract). Specifically, STOKVIS et al. teach of having a preference for internal standards with similar functional groups, and less difference and no difference carbon backbone as good internal standards(Page 403, column 2, second paragraph). Therefore—it would have been obvious to one of ordinary skill in the art to use a similarly structured internal standard, particularly in the functional groups(as is the case with (2-hydroxy—methylpyridine-3-carboxylic acid, and pyridoxal-5’-phosphate)  to the compounds that are being detected due to the fact that they are less likely to alter the detected compounds charge distribution, and therefore result in better ionization efficiency(STOKVIS, column 2, paragraph 2).
In case using a pyridine carboxylic acid as an internal standard is still not obvious to one of ordinary skill in the art, NGUYEN et al. is used to remedy this.
NGUYEN et al. teach of a method of forming pyridine carboxylic acid structures (title and abstract), and of using  a slightly different structure of a pyridine carboxylic acid as an internal standard(paragraph 0529). It would have been obvious to one of ordinary skill in the art to use a similar structure as what is being detected for the internal standard as is done in NGUYEN in the method of MIDTUUN and STOKVIS, due to the advantage this offers in determining if there is any drift in the machine used, 

With respect to Claim 2, Midttun teaches of the sample being plasma (page 1208, column 2, paragraph 4).
With respect to Claim 3, Midttun teaches of the tandem mass spectrometer being outfitted with an electrospray ion source (page 1209, column 1, paragraph 1).
With respect to Claim 4, Midttun teaches of Collision-Induced Dissociation using a neutral gas (page 1209, column 2, paragraph 1, line 9).
With respect to Claim 6, Midttun et al. teach of precipitating proteins (Page 1208, column 2, paragraph 6).
With respect to Claim 7, Midttun et al. teach of purification of solvent and sample by HPLC including running the plasma sample into a C8 reversed phase column(analytical column) which is equipped with a C8 guard column (extraction column)(page 1209, column 1, paragraphs 1 & 2 & page 1210, column 2, paragraphs 4-6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.